 Case: 1:20-cv-00144-SNLJ Doc. #: 21 Filed: 06/03/21 Page: 1 of 5 PageID #: 136




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

 STEPHANIE PIERCE,                            )
                                              )
                                              )
                                              )
      Plaintiff,                              )   Case No. 1:20cv144 SNLJ
                                              )
     vs.                                      )
                                              )
 GRINNELL SELECT INS. CO.,                    )
                                              )
      Defendant.                              )

                            MEMORANDUM AND ORDER

       Plaintiff Stephanie Pierce brought this declaratory judgment action against

defendant Grinnell Select Insurance Company seeking a judgment that plaintiff was

entitled to underinsured motorist coverage pursuant to the terms of the parties’ insurance

contract. Defendant has moved for summary judgment [#17]. Plaintiff did not respond to

the motion, and the time for doing so has expired.

I.     Factual Background

       The following facts are not in dispute. At the relevant time, plaintiff had a policy

of insurance (the “Policy”) with defendant. She was involved in an automobile accident

on June 1, 2019. Plaintiff was a passenger in a vehicle struck by a 2012 Ford Escape

being operated by Mikel Huffman (the “Tortfeasor”). At the time of the accident, the

2012 Ford Escape was insured under a policy of auto liability insurance issued by Root

Insurance Company, which contained a bodily injury liability limit of $100,000 per

person. Root Insurance Company subsequently agreed to afford liability coverage to
 Case: 1:20-cv-00144-SNLJ Doc. #: 21 Filed: 06/03/21 Page: 2 of 5 PageID #: 137




Mikel Huffman, Crystal Butler, and Corey Butler for the June 1, 2019 accident, and

extended a $100,000 policy limit settlement offer to plaintiff on their behalf. Plaintiff

accepted the settlement offer and reached a settlement agreement whereby she agreed to

accept payment of the $100,000.00 bodily injury liability limit of the aforementioned

Root Insurance Company policy, in exchange for a Release of all claims against Mikel

Huffman, Crystal Butler, Corey Butler, and Root Insurance Company. Plaintiff filed the

instant lawsuit seeking to recover an additional $100,000 in underinsured motorist

coverage from defendant on the basis that she has not been fully compensated for her

injuries, and the Tortfeasor was an “underinsured third party.” Plaintiff also asserted a

statutory claim against defendant for Vexatious Refusal to Pay pursuant to Sections

375.296 and 375.420 RSMo.

       The Policy states that it offers “underinsured motorist coverage” (“UIM

coverage”) and defines “underinsured motor vehicle” as a vehicle which is subject to an

insurance policy which has a limit for bodily injury liability that is less than the limit of

liability in the defendant’s policy. The Policy’s limit of liability for UIM coverage is

$100,000. The Tortfeasor’s insurance limit of liability is $100,000, which is the same as

the $100,000 limit of liability of UIM coverage under defendant’s Policy. Defendant thus

filed the instant motion for summary judgment, seeking judgment that the Tortfeasor was

not driving an underinsured motor vehicle and that plaintiff is thus not entitled to UIM

coverage as a result.




                                               2
 Case: 1:20-cv-00144-SNLJ Doc. #: 21 Filed: 06/03/21 Page: 3 of 5 PageID #: 138




II.    Standard of Review

       Pursuant to Federal Rule of Civil Procedure 56(c), a district court may grant a

motion for summary judgment if all of the information before the court demonstrates that

“there is no genuine issue as to material fact and the moving party is entitled to judgment

as a matter of law.” Poller v. Columbia Broadcasting System, Inc., 368 U.S. 464, 467

(1962). Because “the interpretation and construction of insurance policies is a matter of

law, ... such cases are particularly amenable to summary judgment.” John Deere Ins. Co.

v. Shamrock Indus., Inc., 929 F.2d 413, 417 (8th Cir. 1991).

       Because this is a diversity case, the Court applies state substantive law and federal

procedural law. Gasperini v. Center for Humanities, Inc., 518 U.S. 415, 427 (1996); see

also Erie R. Co. v. Tompkins, 304 U.S. 64 (1938). Plaintiff’s claim is based on a Missouri

contract and an accident that occurred in Missouri. The parties appear to agree that

Missouri law controls.

III.   Discussion

       There is no statutory requirement that an automotive insurance contract contain

UIM coverage, so its existence is determined by the contract entered into between the

parties. Rodriguez v. General Accident Ins. Co. of Am., 808 S.W.2d 379, 383 (Mo. banc

1991). The interpretation of an insurance policy is a question of law for which the general

rules of contract interpretation apply. Peters v. Employers Mut. Cas. Co., 853 S.W.2d

300, 301-02 (Mo. banc 1993). “If the policy language is unambiguous, it must be

enforced as written.” Progressive Cas. Ins. Co. v. Morton, 140 F. Supp. 3d 856, 861

(E.D. Mo. 2015). “[A]mbiguity exists when there is duplicity, indistinctness, or


                                             3
 Case: 1:20-cv-00144-SNLJ Doc. #: 21 Filed: 06/03/21 Page: 4 of 5 PageID #: 139




uncertainty in the meaning of the language in the policy. Language is ambiguous if it is

reasonably open to different constructions.” Seeck v. Geico General Ins. Co., 212 S.W.3d

129, 132 (Mo. banc. 2007). Limitations, exclusions, conditions, and endorsements “are

necessary provisions in insurance policies,” and “[i]f they are clear and unambiguous

within the context of the policy as a whole, they are enforceable.” Todd v. Mo. United

Sch. Ins. Council, 223 S.W.3d 156, 163 (Mo. banc 2007).

       The Policy states, in pertinent part, as follows:

       We will pay compensatory damages which an “insured” is legally entitled
       to recover from the owner or operator of an “underinsured motor vehicle”
       because of “bodily injury” ... [s]ustained by an “insured; and ...[c]aused by
       an accident. The owner’s or operator’s liability for these damages must
       arise out of the ownership, maintenance or use of the “underinsured motor
       vehicle.”

In addition, the Policy defines “underinsured motor vehicle” as follows:

       “Underinsured motor vehicle” means a land motor vehicle or trailer of any
       type of covered by a liability bond, governmental liability statute, or
       insurance policy, applicable to the occurrence, but the monetary limits of
       that bond, statutory coverage, or insurance policy are less than the
       Limits of Liability for Underinsured Motorists Coverage shown in the
       Declarations.

       The limit of liability for plaintiff’s underinsured motorist coverage in the Policy is

$100,000 per person. The limit for bodily injury liability for the Tortfeasor driver’s

policy in this action was $100,000 per person. As this is equal to, and not less than the

coverage limits of liability for plaintiff’s underinsured motorist coverage, plaintiff’s

injuries were not caused by an accident arising out of the ownership, maintenance or use

of an “underinsured motor vehicle” as defined by the Policy. Under the plain and

unambiguous language of the Policy, then, plaintiff is not entitled to underinsured

motorist coverage in this case. This law is well established in Missouri. See, e.g.,

                                              4
 Case: 1:20-cv-00144-SNLJ Doc. #: 21 Filed: 06/03/21 Page: 5 of 5 PageID #: 140




Rodriguez v. General Accident Ins. Co. of America, 808 S.W.2d 379, 380 (Mo. banc

1991) (no underinsured motorist coverage where policy’s limit and tortfeasor’s limit were

both $50,000); Lawson v. Progressive Casualty Insurance Company, 527 S.W.3d 198

(Mo. App. 2017). Notably, plaintiff did not file a response in opposition to defendant’s

motion.

       Because defendant had no duty to pay under the policy, plaintiff’s claim for

vexatious refusal to pay also fails. See Progressive Preferred Ins. Co. v. Reece, 498

S.W.3d 498, 506 (Mo. App. 2016).



       Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion for summary judgment [#17]

is GRANTED.



       Dated this 3rd day of June, 2021.




                                            STEPHEN N. LIMBAUGH, JR.
                                            SENIOR UNITED STATES DISTRICT JUDGE




                                            5
